DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are pending, of which all pending claims are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gladwin (US 2016/0224403 A1) (hereinafter Gladwin).

Regarding claim 1, Gladwin teaches, a method comprising: identifying, by a computing device (‘identifying by counting the write slice responses 588 by the DST processing or computing device 16’ [Fig.47A, processing unit 16], ‘the DST processing unit 16 is a computing device’ [0064]), a subset from a first set of data units associated with a plurality of completed write requests (‘a subset of data units associated with a completed write requests are determined by the write slice responses’ [Fig.47A, responses 588]) when a determined minimum number of write requests sent  (‘read, write, or other access requests are set and adjusted based on the dispersed storage error encoding/decoding dispersal parameters (e.g. decode threshold=k, IDA width=n, write threshold=WT etc.)’ [0351,0100,0254]) with a first set of data units to one of a plurality of storage devices are identified to be completed (‘write slice requests are sent to DST execution units for storing and subsequent retrieval’ [47A, write slice requests], [0351-0357]), wherein the first set of data units is generated based on a received first object (‘having received a data object, the DST processing unit determines dispersed storage error encoding parameters for encoding the data object into a plurality of sets of encoded data slices’ [0250, Abstract]); identifying, by the computing device, a location for each data unit in the identified subset of data units (‘identify by the computing device 16, locations for each favorably stored data slices by interpreting write slice responses/indicator number’ [0365],[Fig.47A,write slice responses 588], [Fig.47c, steps 610-612); and updating, by the computing device, an index with an identifier for the received first object and the identified location of each of the identified subset of data units (‘slice mapping/indexing updates; data storage tables’ [0287-289], [Figs.42c,28,29 ).  

Regarding claim 2, Gladwin teaches, the method as set forth in claim 1, further comprising generating, by the computing device, a second set of data units equal to a determined number of additional data units to be generated for a received second object to be stored (‘a desired number and an additional number of data write slices’ [0355-0357]).  

Regarding claim 3, Gladwin teaches, the method as set forth in claim 2, wherein the generating the second set of data units further comprises modifying, by the computing device, a determined erasure code to generate a number of new data units equal to the determined number of additional data units to be generated (‘additional number of data write slices are created based on the number of expected errors’ [0354-0357]).  

Regarding claim 4, Gladwin teaches, the method as set forth in claim 1, wherein the minimum number of the write requests is equal to a minimum number of data units required to reconstruct the received first object (‘read, write, or other access requests are set and adjusted based on the dispersed storage error encoding/decoding dispersal parameters (e.g. decode threshold=k, IDA width=n, write threshold=WT etc.)’ [0351, 0100, 0254]).  

Regarding claim 6, Gladwin teaches, a non-transitory machine readable medium having stored thereon instructions for storing an object comprising machine executable code which when executed by at least one machine, causes the machine to: identify (‘identifying by counting the write slice responses 588 by the DST processing or computing device 16’ [Fig.47A, processing unit 16]) a subset from a first set of data units associated with a plurality of completed write requests (‘a subset of data units associated with a completed write requests are determined by the write slice responses’ [Fig.47A, responses 588]) when a determined minimum number of write requests sent  (‘read, write, or other access requests are set and adjusted based on the dispersed storage error encoding/decoding dispersal parameters (e.g. decode threshold=k, IDA width=n, write threshold=WT etc.)’ [0351, 0100, 0254]) with a first set of data units to one of a plurality of storage devices are identified to be completed (‘write slice requests are sent to DST execution units for storing and subsequent retrieval’ [47A, write slice requests], [0351-0357]),  wherein the first set of data units is generated based on a received first object (‘having received a data object, the DST processing unit determines dispersed storage error encoding parameters for encoding the data object into a plurality of sets of encoded data slices’ [0250, Abstract]); identify a location for each data unit in the identified subset of data units (‘identify by the computing device 16, locations for each favorably stored data slices by interpreting write slice responses/indicator number’ [0365],[Fig.47A,write slice responses 588], [Fig.47c, steps 610-612); and update an index with an identifier for the received first object and the identified location of each of the identified subset of data units (‘slice mapping/indexing updates; data storage tables’ [0287-289], [Figs.42c,28,29). 

Regarding claim 7, Gladwin teaches, the medium as set forth in claim 6 further comprising, generating a second set of data units equal to a determined number of additional data units to be generated for a received second object to be stored (‘a desired number and an additional number of data write slices’ [0355-0357]).  

claim 8, Gladwin teaches, the medium as set forth in claim 7 wherein the generating the second set of data units further comprises modifying a determined erasure code to generate a number of new data units equal to the determined number of additional data units to be generated (‘additional number of data write slices are created based on the number of expected errors’ [0354-0357]).  

Regarding claim 9, Gladwin teaches, the medium as set forth in claim 6 wherein the minimum number of the write requests is equal to a minimum number of data units required to reconstruct the received first object (‘read, write, or other access requests are set and adjusted based on the dispersed storage error encoding/decoding dispersal parameters (e.g. decode threshold=k, IDA width=n, write threshold=WT etc.)’ [0351, 0100, 0254]).  

Regarding claim 11, Gladwin teaches, a computing device comprising:  a memory including machine readable medium comprising machine executable code having stored thereon instructions storing an object; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor (‘memory and processor’ [0120,0381]) to: identify (‘identifying by counting the write slice responses 588 by the DST processing or computing device 16’ [Fig.47A, processing unit 16]) a subset from a first set of data units associated with a plurality of completed write requests (‘a subset of data units associated with a completed write requests are determined by the write slice responses’ [Fig.47A, responses 588]) when a determined minimum number of write requests sent (‘read, write, or other access requests are set and adjusted based on the dispersed storage error encoding/decoding dispersal parameters (e.g. decode threshold=k, IDA width=n, write threshold=WT etc.)’ [0351, 0100, 0254]) with a first set of data units to one of a plurality of storage devices are identified to be completed(‘write slice requests are sent to DST execution units for storing and subsequent retrieval’ [47A, write slice requests], [0351-0357]), wherein the first set of data units is generated based on a received first object (‘having received a data object, the DST processing unit determines dispersed storage error encoding parameters for encoding the data object into a plurality of sets of encoded data slices’ [0250, Abstract]); identify a location for each data unit in the identified subset  (‘identify by the computing device 16, locations for each favorably stored data slices by interpreting write slice responses/indicator number’ [0365],[Fig.47A,write slice responses 588], [Fig.47c, steps 610-612); and update an index with an identifier for the received first object and the identified location of each of the identified subset of data units (‘slice mapping/indexing updates; data storage tables’ [0287-289], [Figs.42c,28,29).   

Regarding claim 12, Gladwin teaches, the computing device as set forth in claim 11 wherein the processor is further configured to execute the machine executable code to further cause the processor to generating a second set of data units equal to a determined number of additional data units to be generated for a received second object to be stored (‘a desired number and an additional number of data write slices’ [0355-0357]).  

Regarding claim 13, Gladwin teaches, the computing device as set forth in claim 12 wherein the processor is further configured to execute the machine executable code to further cause the processor wherein the generating the second set of data units further comprises modifying a determined erasure code to generate a number of new data units equal to the determined number of additional data units to be generated (‘additional number of data write slices are created based on the number of expected errors’ [0354-0357]).  

Regarding claim 14, Gladwin teaches, the computing device as set forth in claim 11 wherein the minimum number of the write requests is equal to a minimum number of data units required to reconstruct the received first object (‘read, write, or other access requests are set and adjusted based on the dispersed storage error encoding/decoding dispersal parameters (e.g. decode threshold=k, IDA width=n, write threshold=WT etc.)’ [0351, 0100, 0254]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin (US 2016/0224403 A1) in view of Baptist et al. (US 2015/0100966 A1) (hereinafter Gladwin-Baptist).

Regarding claim 5, Gladwin does not explicitly disclose, the method as set forth in claim 1 further comprising cancelling, by the computing device, remaining write requests corresponding to the first set of data units that are pending.
However, Baptist teaches in an analogous art, [0326] FIG. 45C is a flowchart illustrating an example of canceling a request. The method includes step 722 where a processing module (e.g., of a distributed storage and task (DST) execution unit) receives a read/write (R/W) request (sets of encoded data slices) where the R/W request requires resources (e.g., processing resources, storage resources, communication resources) of the DST execution unit. The method continues at step 724 where the processing module identifies a decode threshold associated with the R/W request. As a specific example, the pillar width is 5 and the decode threshold is 3. The method continues at step 726 where the processing module queues one or more tasks associated with the request. As a specific example, the processing module identifies the one or more tasks based on the request and stores the one or more tasks in task queue 706 of a memory of the DST execution unit. [0327] While the one or more tasks are still queued and the R/W is in progress (encoded data slices being retrieved/written to memory within the DSN), the method continues at step 728 where the processing module determines whether the decode threshold is met. As a specific example, the processing module determines that the 3 pillars have successfully retrieved/stored the encoded data slices of the R/W request. Once the decode threshold is met, the method continues at step 730 where the processing module cancels retrieval/storage of additional encoded data slices and at step 731 sends a message to units which have yet to complete the R/W request to cancel the request. This cancellation message may reduce network congestion and wasted retrieval/storage cycles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gladwin’s teachings of ‘storing data using dual path storage approach’ with Baptist’s teaching of ‘adjusting execution of tasks in a DST’ to provide a method which is operable to support dispersed storage (DS) error encoded data storage and retrieval, to support distributed task processing on received data, and/or to support distributed task processing on stored data. Data can be encoded, distributedly stored in physically different locations, and subsequently retrieved in a reliable and secure manner. Such a system is tolerant of a significant number of failures that may result from individual storage device failures and/or network equipment failures without loss of data and without the need for a redundant or backup copy. Further, the system allows the data to be stored for an indefinite period of time without data loss and does so in a secure.

Regarding claim 10, Gladwin-Baptist teaches, the medium as set forth in claim 6 further comprising, cancelling remaining write requests corresponding to the first set of data units that are pending (Baptist: ‘cancelling, by the computing device, remaining pending write requests’ [0326-0327] & [FIG. 45C])

Regarding claim 15, Gladwin-Baptist teaches, the computing device as set forth in claim 11 wherein the processor is further configured to execute the machine executable code to further cause the processor to cancel remaining write requests corresponding to the first set of data units that are pending (Baptist: ‘cancelling, by the computing device, remaining pending write requests’ [0326-0327] & [FIG. 45C]). 


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Colgrove et al. (US 2015/0254004 A1) teaches a system and method for effectively scheduling read and write operations among a plurality of solid-state storage devices.
Cocagne (US 2016/0253240 A1) teaches rebuilding encoded data slices in a dispersed storage network.
Khadiwala et al. (US 2015/0193309 A1) teaches a method of a processing module writing a set of encoded data slices to a total width value of the logical storage slots within at least some of the selected storage units of the selected sites based on a slice-to-slot mapping.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112